                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 BENJAMIN C. SMITH,

                                Plaintiff,                No. CV 21-42-H-SEH

 vs.
                                                          ORDER

 LOWE'S STORE, INC., a North
 Carolina Corporation,

                         Defendants.



       On June 17, 2021, Plaintiff Benjamin C. Smith ("Plaintiff'), proceeding pro

se, filed an Amended Complaint 1 as required by the Court Order of June 4, 2021, 2

which has been screened under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) and read

liberally.3 Reasonable inferences have been made.4

       The Court will not treat Plaintiff more favorably than parties with counsel of



       1
           Doc. 5.
       2
           Doc. 4.
       3
           See Sause v. Bauer, 138 S. Ct. 2561, 2563 (2018).
       4
        See McCabe v. Arave, 827 F.2d 634, 640 n. 6 (9th Cir. 1987) (citing Traguth v. Zuck,
710 F.2d 90, 95 (2d Cir. 1983).
